United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
FEDERAL DEPOSIT INSURANCE
CORPORATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen V. Barszac, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0213
Issued: September 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 5, 2019 appellant, through counsel, filed a timely appeal from an
October 10, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that the acceptance
of his claim should be expanded to include additional conditions as causally related to the accepted
October 21, 2011 employment injury.
FACTUAL HISTORY
This case has previously been before the Board. 3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On November 1, 2011 appellant, then a 50-year-old bank regulator, filed a traumatic injury
claim (Form CA-1) alleging that, while in travel status on October 21, 2011, he injured his: wrists,
left thumb and hand, left collar bone, right fingers, right shoulder, neck, thoracic and lumbar areas
of the spine, right knee, and right heel when his vehicle was struck from the rear with great force.
He stopped work that day. On March 22, 2012 OWCP accepted the claim for unspecified
backache. On March 3, 2015 it expanded its acceptance of the claim to include lumbar sprain, and
left wrist interphalangeal sprain.
By decision dated November 30, 2015, OWCP denied appellant’s request to further expand
the acceptance of the claim to include additional conditions.
Appellant requested an oral hearing before a representative of OWCP’s Branch of Hearings
and Review.
By decision dated June 10, 2016, the hearing representative affirmed the November 20,
2015 OWCP decision. Appellant appealed to the Board.
By decision dated May 19, 2017, the Board affirmed the June 10, 2016 hearing
representative’s decision, finding that the medical evidence of record was insufficient to establish
additional conditions as causally related to the accepted October 21, 2011 employment injury. 4
On May 18, 2018 appellant, through counsel, requested reconsideration and submitted
additional medical evidence.
In a February 6, 2012 operative report, Dr. Michael Bednar, Board-certified in orthopedic
and hand surgery, described removal of a deep implant. His pre- and postoperative diagnoses were
painful hardware, left distal radius. The history noted that appellant was status post an open
reduction internal fixation of left distal radius in the distant past, and the hardware became painful.

3

Docket No. 16-1567 (issued May 19, 2017).

4

Id.

2

A March 26, 2012 magnetic resonance imaging (MRI) scan of appellant’s lumbar spine
revealed findings of mild degenerative facet hypertrophy, throughout the lumbar spine, with disc
narrowing and disc desiccation also present throughout the lumbar spine.
An April 25, 2013 left knee MRI scan report noted a medial meniscus tear. 5
On October 31, 2017 Dr. Anatoly M. Rozman, a Board-certified physiatrist, reported a
history that appellant was in a motor vehicle accident (MVA) when his car was rear-ended. He
related that he was taken to the hospital where he had an intensive workup. Dr. Rozman described
examination findings, noting diminished left hand grip strength, positive Phalen’s test and Tinel’s
sign in the left wrist with decreased sensation, with positive empty can and lift-off tests on the left.
McMurray’s test was positive on the left knee. Straight leg raising was positive with lumbar spasm
and limited lumbar range of motion and decreased sensation in the L4-5 distribution. Cervical
spine demonstrated pain to palpation with preserved range of motion. Dr. Rozman noted an
antalgic gait on the right, and diminished big toe extension bilaterally. He indicated that appellant
took over-the-counter medication for pain control, and presented no signs of symptom
magnification or malingering. Dr. Rozman advised that appellant’s lumbar disc disease and
lumbar disc protrusion were causally related to the MVA due to an accelerating and decelerating
injury with sudden flexion and extension of the lumbar spine. He further indicated that the left
tendon rupture was also related to the MVA, noting appellant’s report that upon sudden impact, he
had severe flexion and extension of the left hand with excruciating pain and loss of range of
motion. Dr. Rozman reported that extensive and appropriate workup was not done at the time of
the MVA, and appellant’s condition had now become chronic.
By decision dated August 13, 2018, OWCP denied modification of its prior decision.
On August 9, 2019 appellant, through counsel, requested reconsideration.
Counsel submitted a January 30, 2019 report in which Dr. J. Michael Morgenstern, an
orthopedic surgeon, noted that appellant had been in a rear-end collision on October 21, 2011. He
noted that in 2016 appellant had an unrelated traumatic injury in which he fractured his left foot
and opined that this neither caused nor exacerbated appellant’s other orthopedic injuries.
Dr. Morgenstern noted that he saw appellant on August 6, 2018 with a complaint of constant lower
back pain with sharp pain shooting to the lower extremities, and difficulty with activities of daily
living. He related that, in reaction to the strong, violent thrusting motion produced by the MVA,
appellant’s left hand gripped the steering wheel forcefully, that his entire body forcefully jerked
forward in a whip-lashing manner, and that he experienced immediate pain, swelling, and injuries
to the lower back and left knee. Dr. Morgenstern noted that left wrist and hand examination
demonstrated an old healed surgical scar, atrophy of the thenar region, a positive Finkelstein’s test,
and decreased range of motion, including painful thumb opposition. He noted an antalgic gait and
found pain and spasm of the lumbar facets and paraspinal muscles. Straight test was positive, and
lumbar range of motion diminished. Dr. Morgenstern further noted swelling of the left knee with
mild discomfort on palpation and a positive Clarke’s test. He diagnosed lumbar disc disease with
radiculopathy, left thumb tendon rupture, and medial meniscus tear of the left knee.
Dr. Morgenstern advised that the lumbar MRI scan performed on March 26, 2012 indicated that
5

This was initially misidentified as a right knee MRI scan.

3

appellant’s lumbar condition was discogenic and opined that it was most likely caused by the
October 21, 2011 MVA. He explained that this would have caused two sudden accelerations of
appellant’s body, first backward, then forward which caused a load that was imparted on his spine
causing one or more disc herniations. Dr. Morgenstern maintained that appellant’s current lumbar
findings were beyond what the normal progression would have been had it not been for the work
injury. He noted that appellant’s other physicians, including Dr. Rozman, agreed that appellant’s
lumbar condition was caused by the October 21, 2011 MVA. Dr. Morgenstern further maintained
that Dr. Bednar’s January 2012 surgery was performed to prevent continuing rupture of the tendon
that began with the MVA. He explained that appellant’s hyperextended wrist caused the tendon
to partially rupture through contact with the metal implant in his wrist due to his body position and
acceleration of his body backward and forward during the collision, as he would have been holding
the steering wheel, concluding that the apparent and most probable cause of the ruptured tendon
that controlled the left thumb was the October 21, 2011 MVA. As to the torn left knee medial
meniscus, Dr. Morgenstern explained that, a torn medial meniscus most commonly occurs by
twisting or hyperﬂexing the knee as a result of a single event, but in appellant’s case, the history
of onset over a period of weeks following the MVA indicated that it occurred through kinematic
and kinetic changes during his gait cycle. He opined that shortening the mid-distance of
appellant’s previously normal walking gait as a result of pain and decreased motion due to his
lower spine injury and the corresponding increased adduction, was the most probable cause of the
meniscus tear. Dr. Morgenstern concluded, within a reasonable degree of medical certainty, that
appellant’s conditions were solely caused by the October 21, 2011 employment-related MVA.
By decision dated October 10, 2019, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.6
To establish causal relationship, the employee must submit rationalized medical opinion
evidence.7 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the accepted employment injury.8 The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested, and the medical
rationale expressed in support of the physician’s opinion.9

6

J.R., Docket No. 20-0292 (issued June 26, 2020); Jaja K. Asaramo, 55 ECAB 200 (2004).

7

E.W., Docket No. 20-0338 (issued October 9, 2020).

8

L.P., Docket No. 20-0609 (issued October 15, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

9

J.L., Docket No. 20-0717 (issued October 15, 2020); James Mack, 43 ECAB 321 (1991).

4

ANALYSIS
The Board finds this case not in posture for decision.
Preliminarily, the Board notes that it is unnecessary to consider the evidence appellant
submitted prior to the issuance of OWCP’s June 10, 2016 merit decision. The Board considered
this evidence in its May 19, 2017 decision and found that it was insufficient to establish additional
conditions as causally related to the October 21, 2011 employment injury.10 Findings made in
prior Board decisions are res judicata absent any further review by OWCP under section 8128 of
FECA.11
On reconsideration appellant submitted a January 30, 2019 report from Dr. Morgenstern,
who noted that appellant had been in a rear-end collision on October 21, 2011. Dr. Morgenstern
noted that in 2016 appellant had an unrelated traumatic injury in which he fractured his left foot
and opined that this neither caused nor exacerbated appellant’s other orthopedic injuries. He noted
that he saw appellant on August 6, 2018 with a complaint of constant lower back pain with sharp
pain shooting to the lower extremities, and difficulty with activities of daily living.
Dr. Morgenstern related that, in reaction to the strong, violent thrusting motion produced by the
MVA, appellant’s left hand gripped the steering wheel forcefully, that his entire body forcefully
jerked forward in a whip-lashing manner, and that he experienced immediate pain, swelling, and
injuries to the lower back and left knee. He noted that left wrist and hand examination
demonstrated an old healed surgical scar, atrophy of the thenar region, a positive Finkelstein’s test,
and decreased range of motion, including painful thumb opposition. Dr. Morgenstern noted an
antalgic gait and found pain and spasm of the lumbar facets and paraspinal muscles. Straight test
was positive, and lumbar range of motion diminished. Dr. Morgenstern further noted swelling of
the left knee with mild discomfort on palpation and a positive Clarke’s test. He diagnosed lumbar
disc disease with radiculopathy, left thumb tendon rupture, and medial meniscus tear of the left
knee. Dr. Morgenstern advised that the lumbar MRI scan performed on March 26, 2012 indicated
that appellant’s lumbar condition was discogenic and opined that it was most likely caused by the
October 21, 2011 MVA. He explained that this would have caused two sudden accelerations of
appellant’s body, first backward, then forward which caused a load that was imparted on his spine
causing one or more disc herniations. Dr. Morgenstern maintained that appellant’s current lumbar
findings were beyond what the normal progression would have been had it not been for the work
injury. He noted that appellant’s other physicians, including Dr. Rozman, agreed that appellant’s
lumbar condition was caused by the October 21, 2011 MVA. Dr. Morgenstern further maintained
that Dr. Bednar’s January 2012 surgery was performed to prevent continuing rupture of the tendon
that began with the MVA. He explained that appellant’s hyperextended wrist caused the tendon
to partially rupture through contact with the metal implant in his wrist due to his body position and
acceleration of his body backward and forward during the collision, as he would have been holding
the steering wheel, concluding that the apparent and most probable cause of the ruptured tendon
that controlled the left thumb was the October 21, 2011 MVA. As to the torn left knee medial
meniscus, Dr. Morgenstern explained that, while a torn medial meniscus most commonly occurs
by twisting or hyperﬂexing the knee as a result of a single event, but in appellant’s case, the history
10

Supra note 3.

11

T.T., Docket No. 19-0319 (issued October 26, 2020); Robert G. Burns, 57 ECAB 657 (2006).

5

of onset over a period of weeks following the MVA indicated that it occurred through kinematic
and kinetic changes during his gait cycle. He opined that shortening the mid-distance of
appellant’s previously normal walking gait as a result of pain and decreased motion due to his
lower spine injury and the corresponding increased adduction, was the most probable cause of the
meniscus tear. Dr. Morgenstern concluded, within a reasonable degree of medical certainty, that
appellant’s conditions were solely caused by the October 21, 2011 employment-related MVA.
In his January 30, 2019 report, Dr. Morgenstern relied upon a proper history of injury and
provided a pathophysiological explanation as to how the accepted employment injury was
sufficient to have caused additional diagnosed conditions. Accordingly, the Board finds that his
opinion, while insufficiently rationalized to meet appellant’s burden of proof, is sufficient, to
require further development of the medical record as to whether additional conditions are causally
related to the accepted employment injury. 12
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. 13
On remand OWCP shall refer appellant to a specialist in the appropriate field of medicine,
along with the case record and a statement of accepted facts, for a well-rationalized opinion
regarding whether appellant sustained additional conditions causally related to the accepted
employment injury. If the physician opines that the additional conditions are not causally related
to the accepted employment injury, he or she must explain with rationale how or why their opinion
differs from that of Dr. Morgenstern. After this and such other further development as OWCP
deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds this case not in posture for decision.

12

See J.S., Docket No. 19-0892 (issued November 4, 2020); E.J., Docket No. 09-1481 (issued February 19, 2010);
John J. Carlone, 41 ECAB 354, 360 (1989).
13

T.S., Docket Nos. 20-1177 and 20-1296 (issued May 28, 2021).

6

ORDER
IT IS HEREBY ORDERED THAT the October 10, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: September 15, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

